

114 HR 5860 IH: Emergency Forest Restoration Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5860IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. McClintock (for himself, Mr. Westerman, Mr. Cook, Mr. Gosar, Mr. LaMalfa, Mr. Knight, Mr. Denham, Mr. Valadao, Mrs. Lummis, Mr. Nunes, Mr. Newhouse, Mr. Tipton, and Mr. McCarthy) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo make a categorical exclusion available to the Secretary of Agriculture and the Secretary of the
			 Interior to develop and carry out a forest management activity on Federal
			 lands to address insect or disease infestation declared as an emergency in
			 a State by the Governor of such State, and for other purposes.
	
 1.Short titleThis Act may be cited as the Emergency Forest Restoration Act. 2.Categorical exclusion to address a declared emergency (a)Authority To conduct forest management activityThe Secretary concerned may develop and carry out a forest management activity on National Forest System lands or public lands in a State when the primary purpose of the forest management activity is to address a declared emergency.
 (b)Availability of categorical exclusionExcept as provided in section 4, a categorical exclusion is available to the Secretary concerned to develop and carry out a forest management activity described in subsection (a).
 (c)Authorization of appropriationsFor purposes of this section, there is authorized to be appropriated to the Secretary concerned $300,000,000 for each of fiscal years 2017 through 2024.
			3.Use of timber sale revenues to offset funds appropriated to address a declared emergency
			(a)Timber sales required
 (1)Identification of amounts appropriatedFor fiscal year 2018 and each fiscal year thereafter, the Secretary of Agriculture shall identify the amount of funds, if any, appropriated in the prior fiscal year pursuant to the authorization of appropriations in section 2(c).
 (2)SalesNot later than 5 years after the end of the fiscal year in which an identification is made under paragraph (1), the Secretary of Agriculture shall sell (in the manner provided for under section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a)) an amount of timber the sale of which is sufficient to recoup the amount identified under paragraph (1) and any costs associated with such sale.
 (3)ProceedsProceeds from the sale of timber described under paragraph (2) shall be deposited as follows: (A)An amount equal to the appropriated amount identified under paragraph (1) shall be deposited in the general fund of the Treasury of the United States as miscellaneous receipts.
 (B)An amount equal to the costs associated with the sale shall be deposited in a designated fund from which sums are to be used, to cover the cost to the United States for design, engineering, and supervision of the construction of needed roads and the cost for Forest Service sale preparation and supervision of the harvesting of such timber.
 (C)Any amounts not described under subparagraph (A) or (B) shall be deposited in the general fund of the Treasury of the United States as miscellaneous receipts.
 (b)Categorical exclusionExcept as provided in section 4, a categorical exclusion is available to the Secretary of Agriculture for timber sales conducted pursuant to subsection (a).
 4.Limitation of categorical exclusionA categorical exclusion under this Act may not be used on National Forest System lands or public lands—
 (1)that are included in the National Wilderness Preservation System; (2)that are located within an inventoried roadless area unless the reforestation activity is consistent with the forest plan applicable to the area; or
 (3)on which timber harvesting for any purpose is prohibited by statute. 5.DefinitionsIn this Act:
 (1)Categorical exclusionThe term categorical exclusion means an exception to the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) for a project or activity relating to the management of National Forest System lands or public lands that would otherwise be considered a major Federal action.
 (2)Declared emergencyThe term declared emergency means an insect or disease infestation in a State that has been declared an emergency by the Governor of such State.
 (3)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to National Forest System lands; or
 (B)the Secretary of the Interior, with respect to public lands. (4)StateThe term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.
			